[Cite as Riddle v. Ohio Dept. of Transp., 2011-Ohio-4801.]



                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JUSTIN M. RIDDLE

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-03481-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     1) Plaintiff, Justin Riddle, filed a complaint against defendant, Department
of Transportation (ODOT), alleging that he suffered damage to two wheels on his
vehicle as a proximate result of negligence on the part of ODOT in maintaining a
hazardous condition on State Route 161 in New Albany. Plaintiff stated he hit a pothole
that “due to the sun could not be seen until it was to late. Both my front right & rear tires
hit the pothole causing both rims to be bent.” Plaintiff recalled the incident occurred on
February 8, 2011 at approximately 9:12 a.m. Plaintiff seeks damages in the amount of
$431.39, the stated cost of repairing the rims and a wheel alignment. The filing fee was
paid.
        {¶2}     2) Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the Village of New Albany and not ODOT bears the
maintenance responsibility for the roadway where plaintiff’s incident occurred.                   In
support of the request to dismiss, ODOT stated, “[d]efendant has performed an
investigation of this site and the Village of New Albany takes care of this section of SR
161.”     ODOT further stated, “[a]s such this section of roadway is not within the
maintenance jurisdiction of the defendant.” Consequently, defendant contended the
Village of New Albany is the proper party defendant to plaintiff’s action. The site of the
damage-causing incident was located in the Village of New Albany.
        {¶3}   3) Plaintiff did not file a response.
                                     CONCLUSIONS OF LAW
        {¶4}   Ohio Revised Code Section 5501.31 in pertinent part states:
        {¶5}   “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
        {¶6}   The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




JUSTIN M. RIDDLE

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-03481-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s case is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Justin M. Riddle                                  Jerry Wray, Director
6111 Carlatun Street                              Department of Transportation
Westerville, Ohio 43081                           1980 West Broad Street
                                                  Columbus, Ohio 43223
SJM/laa
5/12
Filed 6/17/11
Sent to S.C. reporter 9/21/11